Title: The American Commissioners to John Ross, 18 December 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Ross, John


Sir
Paris Decemr: 18th: 1777
We Recd: yours giving an Acct. of the Arrival of the Goods on which we had not made any Insurance. From the Situation of your Affairs when you wrote Us last, we presume that Your Ship, Capt. Green is ready for sailing. Capt. Nicholson will also be ready in a few Days, We have therefore to propose to you that They go in Company as Capt. Nicholson will be joined by one or two more Ships of Force which will prove a Convoy sufficient against any common encounter. You will arrange this matter, as to The place of their Rendezvous, with Capt. Nicholson, who will wait Our final Orders which shall be sent him by the Time he will be ready for sailing. We depend that You will remember the Sums advanced You, by Us, out of the first remittances which may come to hand, as We are really in want, and that You will in your Letters to the Com. of Congress, mention it as a Reason for their hastening their remittances if not already on the Way. We have to Assure you that We are with much Esteem Sir your most Obedient and Very humble Servants
B FranklinSilas DeaneArthur Lee
Mr Ross / Mr John Ross
 
Addressed: To John Ross Esqr. / Nantes
Endorsed: Paris 18 Decemr: 1777 The Honble Commissioners. Recvd. Decemr 20th Answered 24th
